2uu sec_5 uu department of the treasury internal_revenue_service washington d c sep uics tax_exempt_and_government_entities_division ‘ tt ep 2a t3 legend decedent a surviving_spouse b taxpayer c date date date section state u ira x plan y company a company b company c court t amount amount ‘ page dear this is in response to the your behalf by your authorized representative in pertinent part the ruling_request seeks rulings under sec_408 and sec_401 of the internal_revenue_code code the following facts and representations support your ruling_request request for letter rulings submitted on facts decedent a a resident of state u died on date at age having attained his required_beginning_date as that term is defined in code sec_401 decedent a was survived by his wife surviving_spouse b and three children including taxpayer c surviving_spouse b and all of decedent a's children including taxpayer c his son were alive as of the date of this ruling_request decedent a died testate article second of decedent a’s last will and testament provided that surviving_spouse b was to receive all of decedent a’s estate if she survived him article second further provided that if surviving_spouse b did not survive decedent a his estate was to pass in equal shares to his children who survived him and to the then living issue of each of his children who predeceased him article fifth of decedent a’s last will and testament named surviving_spouse b as the executor of his estate article seventh of decedent a’s will provides that any beneficiary whether entitled originally or as a result of a disclaimer may disclaim any part or all of any gift or gifts to him or her any interest disclaimed shall be disposed of as if the beneficiary thereof had predeceased decedent a decedent a’s last will and testament was duly admitted to probate in court t on date and surviving_spouse b was appointed executrix of his estate as of his date of death decedent a was the owner of ira x maintained with company a as of date ira x had a value of amount as of his date of death decedent a had an account in plan y sponsored by company b and administered by company c as of date decedent a’s plan y account had a value of amount decedent a named surviving_spouse b as the beneficiary of his ira x _ name either a contingent or successor beneficiary of his ira x however the terms of ira x provided that if surviving_spouse b had predeceased decedent a decedent a’s estate would be the beneficiary thereof he did not on date surviving_spouse b provided written disclaimers to both company a and to herself as executrix of decedent a’s estate disclaiming her interest in ira x both as named beneficiary thereof and as primary beneficiary under article second of his page last will and testament said disclaimer was received by company a which pursuant to the disclaimer treated decedent a’s estate as the beneficiary of ira x section of the statutes and session law of state u provides in relevant part that if the deceased owner has not provided for another disposition in the event of a disclaimer the interest disclaimed shall devolve as if the disclaimant has predeceased the deceased owner as sole executrix of decedent a’s estate surviving_spouse b proposes to transfer by means of a trustee-to-trustee transfer taxpayer c’ sec_1 interest in decedent a’s ira x into another ira set up in the name of decedent a deceased for the benefit of f b o taxpayer c beneficiary thereof it has been represented that minimum distributions intended to meet the requirements of code sec_401 will be taken from the ira or iras referenced above based on the remaining life expectancy of decedent a distributions from the ira or iras set up to benefit taxpayer c will be taken without regard to any iras set up to benefit decedent a’s other two children it has also been represented that rulings requested based on above facts and representations you through your authorized representative request the following letter rulings that the disclaimers referenced herein are qualified within the meaning of sec_2518 of the code that taxpayer c’ sec_1 interest in decedent a’s ira x may be segregated and held in a separate inherited sub-ira set up and maintained in the name of decedent a deceased for the benefit of taxpayer c for purposes of determining taxpayer c’s minimum required distributions under code sec_401 which applies to iras pursuant to code sec_408 that taxpayer c’s inherited sub-ira created by means of a trustee-to- trustee transfer of taxpayer c’s portion of decedent a’s ira x into said sub-ira may be titled as reflected in the second ruling_request and as a result will comply with the requirements of code sec_408 that code sec_401 minimum required distributions from taxpayer c’s sub-ira referenced in and above may be computed with reference to decedent a’s remaining life expectancy and calculated using the age of decedent a as of his birthday in the calendar_year of his death reduced by one for each subsequent calendar_year in accordance with sec_1 a of the final income_tax regulations regulations question and answer-5 and that the transfer by means of a trustee-to-trustee transfer of taxpayer c’ sec_1 interest in decedent a’s ira x into a sub-ira set up to benefit taxpayer c will not constitute a distribution within the meaning of code page 2v v850u58 sec_408 to taxpayer c and also will not constitute an excess_contribution to said sub-ira in a separate letter_ruling the internal_revenue_service has ruled that the disclaimers referenced herein are qualified within the meaning of sec_2518 of the code law with respect to your second through sixth ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_401 of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary life sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age sec_401 of the code provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death final regulations under sec_401 and sec_408 of the code were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date the preamble also provides in relevant that a disclaimer must satisfy code sec_2518 in order to be treated as a valid disclaimer for purposes of sec_401 sec_1_401_a_9_-4 of the regulations q a-4 provides in pertinent part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder's death generally an employee’s or ira holder's designated_beneficiary will be determined based on the beneficiaries designated as of the date of page 29uu sec_5 death who remain beneficiaries as of september of the calendar_year following the calendar_year of death accordingly if a person disclaims entitlement pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefit in lieu of that person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-4 q a-3 of the regulations provides that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person who is not an individual such as an employee’s estate may not be a designated_beneficiary further sec_1_401_a_9_-4 q a-5 a provides in pertinent part that a_trust is not a designated_beneficiary even if the trust is named as a beneficiary sec_1_401_a_9_-5 q a-5 a of the regulations provides in summary that if an employee dies on or after his required_beginning_date the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is - if the employee does not have a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 q a-5 c of the regulations provides in general that with respect to an employee who dies and who does not have a designated_beneficiary the applicable distribution period is the life expectancy of the employee using the employee’s age as of the employee’s birthday in the calendar_year of the employee’s death in subsequent years the applicable distribution is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-9 q a-1 of the regulations provides the relevant single life expectancy table sec_408 of the code provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in gross_income by the payee or distributee sec_408 of the code provides in general that amounts from an inherited ira cannot be rolled over into another ira maintained by an individual who acquired said ira by reason of the death of another if in this case the acquiring individual is not the surviving_spouse of said other individual as noted above taxpayer c is decedent a’s son in general an inherited ira is an ira revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution page revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the beneficiary accomplishing such a post-death trustee-to-trustee transfer need not be the surviving_spouse of a deceased ira holder analysis with respect to your second third fourth and fifth ruling requests pursuant to the above- referenced sections of the code and regulations decedent a died without having designated a beneficiary of his ira x additionally as noted above decedent a died thus distributions from his ira x after having reached his required_beginning_date must be calculated using his remaining life expectancy as determined in the calendar_year of his death reduced in accordance with the regulations as noted above taxpayer c’ sec_1 interest in decedent a’s ira x will be transferred by means of a trustee-to-trustee transfer into a sub-ira set up and maintained in the name of decedent a deceased for the benefit of taxpayer c beneficiary thereof pursuant to revrul_78_406 the proposed trustee-to-trustee transfer will not constitute a distribution or payment as those terms are defined for purposes of sec_408 of the code thus such a transfer may be accomplished by the beneficiary of an ira of a deceased individual also a trustee-to-trustee transfer from one ira to another may be accomplished after the date of death of an ira owner by a beneficiary of said ira owner as long as the transferee ira account remains in the name of the decedent for the benefit of the beneficiary therefore in this case the proposed transfer may occur without giving rise to an immediate distribution to taxpayer c furthermore the transferee sub-ira maintained in the name of decedent a will be subject_to the same minimum_required_distribution rules with respect to taxpayer c as was decedent a’s ira x prior to the transfer since the beneficiary of ira x was decedent a's estate ira x had no designated_beneficiary as that term is used in code sec_401 thus for purposes of determining required distributions from ira x decedent a’s remaining life expectancy must be used the same life expectancy must then be used for purposes of determining required distributions from the sub-ira to be set up to benefit taxpayer c thus with respect to your second through fifth ruling_request we conclude as follows that taxpayer c’ sec_1 interest in decedent a’s ira x may be segregated and heid in a separate inherited sub-ira set up and maintained in the name of decedent a deceased for the benefit of taxpayer c for purposes of determining taxpayer c’s minimum required distributions under code sec_401 which applies to iras pursuant to code sec_408 page that taxpayer c’s inherited sub-ira created by means of a trustee-to- into said trustee transfer of taxpayer c’s portion of decedent a’s ira x sub-ira may be titled as reflected in the second ruling_request and as a result will comply with the requirements of code sec_408 that code sec_401 minimum required distributions from taxpayer c’s sub-ira referenced in and above may be computed with reference to decedent a’s remaining life expectancy and calculated using the age of decedent a as of his birthday in the calendar_year of his death reduced by one for each subsequent calendar_year in accordance with sec_1 a of the final income_tax regulations regulations question and answer-5 and that the transfer by means of a trustee-to-trustee transfer of taxpayer c’ sec_1 interest in decedent a’s ira x into a sub-ira set up to benefit taxpayer c will not constitute a distribution within the meaning of code sec_408 to taxpayer c and also will not constitute an excess_contribution to said sub-ira no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that decedent a’s ira x is and was qualified under sec_408 of the code at all times relevant thereto it also assumes that the transferee ira to be set up to hold taxpayer c’ sec_1 interest in decedent a’s ira x will satisfy the requirements of code sec_408 at all times relevant thereto this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed while this office has not verified any of the material submitted by an appropriate party in support of the request for rulings it is subject_to verification on examination a de oye ‘page 2vu850058 pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please or contact l d a - fax please address all correspondence to se t ep ra t3 sincerely yours bom lo rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
